258 S.W.3d 825 (2008)
STATE of Missouri, Respondent,
v.
Larry NEWELL, Appellant.
No. WD 66973.
Missouri Court of Appeals, Western District.
May 6, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 1, 2008.
Application for Transfer Denied August 26, 2008.
Rosemary Percival, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Stephanie L. Wan, Attorney General's Office, Jefferson City, MO, for respondent.
Before LOWENSTEIN, P.J., ELLIS and NEWTON, JJ.

ORDER
PER CURIAM.
Defendant Larry Newell stood trial for three counts of second-degree domestic assault, one count of forcible rape, and one count of attempted forcible sodomy. The jury convicted Newell on two of the assault counts but could not reach a decision on the remaining charges. Newell received a sentence of two twelve-year terms in prison, which are to run concurrently. He appeals, asserting error in the admission of expert testimony regarding the behavior of women in abusive relationships. Newell's three points on appeal contest admissibility on the grounds that the testimony (1) was irrelevant to trial issues, (2) contained subjects improper for expert testimony, and (3) constituted an improper admission of evidence relating to prior bad acts. As Newell's first point was the only one properly preserved for appeal, this court reviews that point for prejudicial error and the second and third points for plain error. After a review of the record and the arguments in this case, this court is convinced that no reversible error occurred. An extended opinion would have no precedential value. A memorandum explaining the court's reasoning has been provided to the parties.
Judgment affirmed. Rule 30.25(b).